IN THE SUPREME COURT OF MISSISSIPPI

                                  NO. 2015-KA-00691-SCT

DANER FORD a/k/a DANNER FORD a/k/a DANA
FORD

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                          11/19/2010
TRIAL JUDGE:                               HON. BETTY W. SANDERS
COURT FROM WHICH APPEALED:                 WASHINGTON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   MERRIDA COXWELL
                                           CHARLES RICHARD MULLINS
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: LISA L. BLOUNT
DISTRICT ATTORNEY:                         WILLIE DEWAYNE RICHARDSON
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 09/22/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE RANDOLPH, P.J., COLEMAN AND MAXWELL, JJ.

       COLEMAN, JUSTICE, FOR THE COURT:

¶1.    A jury found Daner Ford guilty of acting in concert to bring about the death of Marvin

Stuckett, for a firearm enhancement, and for being a convicted felon in possession of a

firearm. The trial court sentenced him as a habitual offender to a term of life imprisonment

in the custody of the Mississippi Department of Corrections. Aggrieved, Ford appeals.

Discerning no error, we affirm.

                                          FACTS
¶2.    At approximately 3:00 a.m. on September 7, 2008, Marvin Stuckett was fatally shot

outside his home on Stockton Drive, in Greenville, Mississippi. Witnesses testified that the

sounds of the gunshots indicated two weapons: a semi-automatic rifle and a large-caliber

pistol. One witness saw what looked like a white Chevy Caprice driving outside, but

witnesses otherwise could not identify the shooters. Stuckett was found lying in his

neighbor’s carport. First responders transferred him to the hospital, where he succumbed to

his injuries.

¶3.    Officer Terence Wigfall and Sergeant Elton Foster of the Greenville Police

Department arrived first on the scene. They interviewed witnesses, observed the scene, and

began to collect evidence. In particular, Foster collected from the ground three shells of the

type fired from semi-automatic assault rifles and one round of the type fired from pistols.

An assault rifle and rifle magazine were found inside a nearby vehicle and taken into

evidence. At trial, witness testimony and ballistics established that the rifle and magazine

had not been used in the shooting.

¶4.    Interviews subsequent to Stuckett’s murder revealed that the shooting had been the

culmination of longstanding tension between two groups of men that had come to a head

earlier that evening at a nightclub in town named Southern Whispers, where an acquaintance

of all the parties was having a birthday party. Daner Ford and Carlos Smith had years of

friction between them and the two men had a terse verbal exchange at the club. Stuckett was

a friend of Smith’s and was at the nightclub that evening, along with their other friends Nick

Harmon and David Shanklin. Daner Ford was accompanied at the club by his cousins



                                              2
Stevenson Ford and Jessie Lee and his other friends Jonathan Robinson and Freddie Harris.

Smith testified at Daner Ford’s trial that before Daner Ford left Smith and Smith’s friends,

Daner Ford said that he was “going to kill one of you.”

¶5.    Later in the evening, Daner Ford and Carlos Smith “got to tussling,” resulting in club

security breaking the fight up and separating the two men. Stevenson Ford also engaged in

a physical altercation with Smith and Harmon. Harmon testified that when security kicked

out of the club Stuckett, Stevenson Ford, Robinson, and himself, Daner Ford was still

outside, shirt off, shouting threats about “killing one of them “n-----s” before running off into

the night. Stuckett was outside when the threats were shouted.

¶6.    Stuckett remained in Harmon’s company for a while before parting ways with him and

heading toward his house on Stockton Drive in his vehicle. He was shot to death soon after.

Witness statements and tips called in to police led the investigators to locate and arrest Jessie

Lee at a gas station in the early morning hours of September 7, 2008. Lee confessed his role

in the shooting on Stockton Drive and named several others involved: Daner Ford and

Stevenson Ford, Harris, Robinson, and Kendrick Johnson. According to Lee, he was driving

his blue Chevy with Stevenson Ford, Robinson, and Johnson as his passengers. He was

following Harris, who had Daner Ford as his passenger in his green Chevy. The two cars of

men allegedly were on their way to another club when a third car ran a red light. Harris made

a U-turn through a nearby gas station to follow it. Stevenson Ford told Lee to follow Harris,

so Lee made a similar U-turn and followed. Lee thought that the men were now headed

toward Harris’s mother’s house, but they ended up on Stockton Drive, where Stevenson Ford



                                               3
told Lee to pull over and stop, despite Harris’s vehicle being somewhere else up the road and

out of sight.

¶7.    Lee testified that Daner Ford approached his car from the front, and that Daner Ford

was carrying a rifle. Daner Ford crossed in front of the car, went into a nearby yard, and then

Lee heard gunshots from behind him. Lee ducked his head, as he thought the shots were

“right behind [his] head.” When he raised his head again, he saw that Stevenson Ford had

exited the car and was shooting “back towards the way we just came in.” Lee heard

somebody shout, “Don’t do it, OJ,”1 but didn’t recognize the voice. Lee testified that he

heard five to ten gunshots, and then Stevenson Ford and Daner Ford climbed into Lee’s car.

Daner Ford brought the rifle with him into the back seat, joking that Stevenson Ford nearly

had shot him in the head, and telling the other passengers to forget that they had seen him.

¶8.    After dropping his passengers at Stevenson Ford’s house, Jessie Lee parked at his

grandmother’s house for about half an hour and then went to a Double Quick to get gas. By

this time, Stuckett had been transported to the hospital, and Officer Tisaby had been alerted

that a vehicle associated with the shooting was parked at the Double Quick. Soon after his

arrest at the Double Quick, Lee gave a statement to the police and ultimately pleaded guilty

to being an accessory after the fact.

¶9.    Daner Ford gave a recorded statement to the police during the daytime hours of

September 7, 2008. Detective Erica Brown conducted the interview and testified that she

noticed an abrasion on Ford’s nose, which Daner Ford told her was from the fight with Smith



       1
        “OJ” is Stevenson Ford’s nickname.

                                              4
at Southern Whispers. In the recorded interview, Daner Ford recounted the altercation with

Smith and stated that, after leaving Southern Whispers, Daner Ford went to Stevenson Ford’s

house and “laid out.” He walked to his own home around 4:00 or 4:30 a.m. Daner Ford

stated that he did not have a problem with Stuckett; that his problem was with Smith. The

police then allowed Daner Ford to leave the station.

¶10.   On Monday, September 8, 2008, the police department issued warrants for Daner

Ford, Stevenson Ford, Harris, and Robinson. Stevenson Ford, Harris, and Robinson were

arrested at Stevenson Ford’s residence. Investigator Delano Wilson contacted T. George

Kelly, Ford’s attorney, and Kelly said that he would try to get Daner Ford to turn himself in.

Kelly never made contact with Daner Ford. The police used a trap and trace and, on

September 15, 2008, received a signal from Daner Ford’s cell phone near his mother’s house.

Daner Ford’s brother consented to a search of the house. The police discovered Daner Ford

in the attic, where he was taken into custody.

¶11.   On March 2, 2009, a grand jury indicted Ford on two counts within a three-count

indictment. Count I alleged that Stevenson Ford, Daner Ford, Jonathan Robinson, Freddie

Harris, and Jessie Lee, “each acting in concert with the other, . . . did unlawfully, willfully,

feloniously, and of their malice aforethought, then there kill and murder” Marvin Stuckett.

Count I further alleged that Daner Ford had displayed a firearm during Stuckett’s murder, in

violation of Section 97-37-37 of the Mississippi Code. Count II alleged that Ford, a

previously convicted felon, was in possession of an assault rifle. Count III concerned only

Robinson. On August 7, 2009, the Circuit Court of Washington County severed the trials of



                                               5
the co-defendants. On November 16, 2010, the trial judge entered an order amending Daner

Ford’s indictment to charge him as a habitual offender.

¶12.   At trial, the State presented as witnesses Jessie Coats, Tyrone Smith, Sergeant Foster,

Officer Wigfall, Carlos Smith, Nick Harmon, Christopher York, Officer Tisaby, Detective

Brown, Dr. Thomas Deering, Starks Hathcock, Jessie Lee, and Delando Wilson. After the

State rested, Daner Ford moved for a directed verdict, which the court denied. The defense

rested without presenting any witnesses. The jury found Daner Ford guilty as charged. On

Daner Ford’s request, the trial court polled the jury.

¶13.   On November 29, 2010, Daner Ford moved for judgment notwithstanding the verdict

or, in the alternative, for a new trial. The trial court denied the motion with a written opinion.

On April 20, 2015, the circuit court granted Ford’s motion to re-open the appeal deadline.

Ford thereafter timely filed his notice of appeal.

                                          ANALYSIS

       I.      The trial court did not err when it denied Daner Ford’s motion for
               a mistrial and instead instructed the jury to disregard improper
               witness testimony.

¶14.   Daner Ford’s first assignment of error is that the State purposefully elicited prejudicial

testimony from Smith and that the trial court erred when it denied his motion for a mistrial

and instead instructed the jury to ignore Smith’s statement. The Court reviews the denial

of a motion for a mistrial for abuse of discretion. Flora v. State, 925 So. 2d 797, 804 (¶ 5)

(Miss. 2006) (citing Spann v. State, 771 So. 2d 883, 889 (Miss. 2000)).

       This Court has held that a trial judge is best suited to determine the prejudicial
       effect of an objectionable remark and is given considerable discretion in


                                                6
       deciding whether the remark is so prejudicial as to merit a mistrial. Roundtree
       v. State, 568 So. 2d 1173, 1177 (Miss. 1990). Unless “serious and irreparable
       damage” results from an improper comment, the judge should “admonish the
       jury then and there to disregard the improper comment.” Johnson v. State,
       477 So. 2d 196, 210 (Miss. 1985). While deference is given to decisions of
       trial judges, each case must stand on its own facts in order to determine
       whether a particular decision constitutes reversible error. Henderson v. State,
       403 So. 2d 139, 140 (Miss. 1981).

Flora, 925 So. 2d at 804 (¶ 5).

¶15.   The statement in dispute occurs at the beginning of Smith’s testimony, while the

prosecutor was establishing for the jury the acquaintance between Smith and Ford:

       Q: Did you know Daner Ford before that night?
       A: Yes, sir.
       Q: Did how long had you known him?
       A: Since junior high.
       Q: And did you all go to school together or around the same age?
       A: Well, you know, I went to school, you know what I’m saying.
       Q: Okay, but you all were around the same age?
       A: Yes, sir.
       Q: Now, prior to that night, had you and Daner Ford ever had bad blood?
       A: No, sir.
       Q: Had there ever been any problem between the two of you?
       A: Back in like ’94 he had shot me.
       Q: Now–
       Mr. Kelly: Your Honor, objection.

(Emphasis added.) The attorneys approached the bench, where the trial court heard argument

on the objection. Daner Ford’s attorney first argued that the 1994 shooting had not been

revealed to the defense, and when the State rebutted that argument, the defense argued that

the statement was improper character evidence in violation of Mississippi Rule of Evidence

404(b). The State replied that it had intended only to show the jury that Smith and Daner

Ford were not friends and had a history of not being friends, but that the State had not sought



                                              7
to elicit the particular statement about the prior shooting. The defense responded that the

“bad blood” between Smith and Daner Ford was irrelevant to Stuckett’s murder, but the trial

court replied the poor relationship did seem relevant, as “the confusion arose at Southern

Whispers, and they already had bad blood, and that is what got everybody riled up.”

¶16.   The trial court denied the motion for a mistrial and then turned to the jury, stating:

“The Court is going to instruct you to disregard the question and the answer as it relates to

the bad blood between these two gentlemen culminating in an act in 1994. Disregard that,

no consideration of it during deliberations.” The State then proceeded with questioning

about the activity at Southern Whispers the night of Stuckett’s murder, and the 1994 shooting

was not mentioned by either party again.

¶17.   Now on appeal, Daner Ford argues that the denial of a mistrial was an abuse of

discretion, as Smith’s statement inflamed and prejudiced the jury. We disagree. The trial

court properly followed our guidance in Flora, 925 So. 2d at 804 (¶ 5). The trial court heard

significant bench argument from both the State and Daner Ford’s trial counsel before denying

the motion for a mistrial. The court then instructed the jury to disregard Smith’s statement,

and no further mention was made of the 1994 shooting. Even if Smith’s statement from the

witness stand indeed were inadmissible and irrelevant, that error would not be so “serious

and irreparable” that it would warrant a mistrial. Id.

¶18.   Daner Ford contends that the jury could not have ignored Smith’s statement, even

when instructed to do so by the trial court. Daner Ford argues that the trial court’s

admonishment served only to highlight the inadmissible statement. We disagree. First,



                                             8
Daner Ford’s trial counsel failed to object contemporaneously to the trial court’s admonition,

waiving the assignment of error. See Watts v. State, 733 So. 2d 214, 232-33 (¶ 53) (Miss.

1999) (holding that a failure to make a contemporaneous objection to allegations of

prosecutorial misconduct during closing arguments waived the issue for appeal); see also

Latiker v. State, 918 So. 2d 68, 74 (¶ 14) (Miss. 2005) (“If a contemporaneous objection is

not made, an appellant must rely on the plain error rule to raise the unpreserved argument on

appeal.”) (citing Watts, 733 So. 2d at 233). Second, “[w]hen the court sustains objections

to improper testimony of witnesses . . . , it is presumed, unless otherwise shown, that the jury

followed the directions of the trial judge to disregard such testimony.” Holifield v. State, 275
So. 2d 851, 856 (Miss. 1973). Daner Ford fails to show otherwise and therefore has not

overcome the presumption that a jury follows the instructions of a trial judge to disregard

inadmissible testimony.

¶19.   We hold that Ford’s first assignment of error is without merit.

       II.    The trial court did not err in granting a flight instruction.

¶20.   Because Stuckett’s murder occurred in the early morning hours of September 7, 2008,

and because Daner Ford voluntarily went to the police department and gave a videotaped

statement that same morning, Daner Ford contends that the trial court erred in giving a flight

instruction to the jury. “We will overturn a trial court’s giving of a jury instruction only

where the trial court abused its discretion.” Drummer v. State, 167 So. 3d 1180, 1186 (¶ 19)

(Miss. 2015) (citing Higgins v. State, 725 So. 2d 220, 223 (¶ 15) (Miss. 1998)). “[J]ury

instructions must be read ‘as a whole with no one instruction taken out of context.’” Id.



                                               9
(quoting Jackson v. State, 645 So. 2d 921, 924 (Miss. 1994)). However, “flight evidence

is controversial and must be handled with care.” United States v. Benedetti, 433 F.3d 111,

116 (1st Cir. 2005).

¶21.   In general, “flight is admissible as evidence of consciousness of guilt.” Fuselier v.

State, 702 So. 2d 388, 390 (¶ 4) (Miss. 1997) (citing Williams v. State, 667 So. 2d 15, 23

(Miss. 1996)). That said, “an instruction that flight may be considered as a circumstance of

guilt or guilty knowledge is appropriate” only under certain circumstances. Reynolds v. State,

658 So. 2d 852, 856 (Miss. 1995) (quoting Fuselier v. State, 468 So. 2d 45, 57 (Miss. 1985)).

The Court has adopted a two-prong test for evaluating flight instructions: “(1) Only

unexplained flight merits a flight instruction; and (2) flight instructions are to be given only

in cases where that circumstance has considerable probative value.” States v. State, 88 So.
3d 749, 758 (¶ 36) (Miss. 2012).

¶22.   As to the first prong, Daner Ford has not provided an alternative explanation for why

he hid in his mother’s attic – thereby leaving as the only explanation that he was fleeing from

arrest. By arguing that he had given a videotaped statement to police, Daner Ford intimates

that there may have been a superseding cause for why he hid from the police, but he stops

short of offering that cause. His omission is fatal to the instant assertion of error.

       Resolution of the issue [of flight instructions] requires an examination of the
       term “unexplained” in the context of flight evidence. It is only when the
       defendant fled for some reason independent of the crime that the flight is
       considered to be “explained.” Austin[ v. State], 784 So. 2d [186, 194 (Miss.
       2001)] (stating that “evidence of flight is inadmissible when independent
       reasons exist to explain the flight”). . . . Flight is “unexplained” if there is no
       explanation for it other than the defendant’s guilt or guilty knowledge. Austin,
784 So. 2d at 194.

                                               10
Harrell v. State, 134 So. 3d 266, 276 (¶ 34) (Miss. 2014). Daner Ford has failed to provide

a “reason independent of the crime” to explain why he hid in the attic of his mother’s house,

rendering his flight “unexplained.” As to the second prong, by the time the police had

searched Daner Ford’s mother’s house, Daner Ford’s family members and friends had been

arrested and charged with Stuckett’s murder. His own videotaped statement placed him with

the persons who had been arrested for Stuckett’s murder. His flight from police was,

therefore, a “circumstance of considerable probative value.”

¶23.   Daner Ford’s flight from police fits within the two-pronged test provided by States

and Harrell. Additionally, the flight instruction did not require that the jury view Daner

Ford’s flight as evidence of guilt. The instruction read as follows:

       You will determine from all the facts whether such flight or hiding was from
       a conscious sense of guilt or whether it was caused by other things and give it
       such weight as you think it is entitled to in determining the guilt of [sic]
       innocence of the Defendant, DANER FORD.

The instruction permitted the jury to determine if Daner Ford had fled from the police, but

advised that “such flight or hiding,” and any guilty knowledge perceived therefrom, “is to

be considered in connection with all other events in this case.” Finally, the flight instruction

was one of twenty-two instructions given to Daner Ford’s jury. In dissent, Justice Lamar cites

specially concurring opinions authored by former Justice Carlson, in which Justice Carlson

wrote that flight instructions are limited to flight from the scene of the crime. (Lamar, J.,

dissenting, at ¶ 44). However, applicable caselaw approves the giving of flight instructions

when the flight occurred to avoid arrest, whether it occurred from the scene of the crime or

not. See Warren v. State, 709 So. 2d 415, 419-20 (Miss. 1998) (Defendant fled officer

                                              11
attempting to question defendant at defendant’s home after the crime in question occurred

at another’s residence); Brown v. State, 690 So. 2d 276, 293-94 (Miss. 1996) (Defendant fled

his workplace, which was not the scene of the crime, to avoid authorities after promising to

remain to be available for questioning). We hold that the trial court did not abuse its

discretion in giving a flight instruction to the jury for its consideration.

       III.   Daner Ford’s trial counsel rendered effective assistance.

¶24.   Daner Ford alleges that he received ineffective assistance of counsel at his trial

because his trial counsel improperly elicited testimony that Stevenson Ford already had been

convicted of Stuckett’s murder, and because his trial counsel failed to object to witness

testimony about comments Daner Ford had made at Southern Whispers. The general practice

of the Court while reviewing a defendant’s direct appeal is to decline to address the merits

of an ineffective-assistance claim. Archer v. State, 986 So. 2d 951, 955 (¶ 15) (Miss. 2008).

Daner Ford insists that the record is complete and ripe for review of a claim of ineffective

assistance of counsel. We agree, and we hold that he received effective assistance of counsel

and that the assignment of error is without merit.

¶25.   “The benchmark for judging any claim of ineffectiveness [of counsel] must be

whether counsel’s conduct so undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just result.” Puckett v. State, 879 So.
2d 920, 935 (¶ 43) (Miss. 2004) (quoting Strickland v. Washington, 466 U.S. 668, 686, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984)) (internal quotations removed); see also Stringer v.

State, 454 So. 2d 468 (Miss. 1984) (applying the Strickland factors to a Mississippi criminal



                                               12
appeal). The burden lies with the defendant to rebut the presumption that his trial counsel

acted reasonably and strategically. Wilcher v. State, 863 So. 2d 776, 799 (¶ 42) (Miss. 2003)

(citing Murray v. Maggio, 736 F.2d 279, 282 (5th Cir. 1984) (denying a federal petition for

habeas corpus relief)).     Specifically, a defendant must show (1) that his counsel’s

performance was deficient, and (2) that the deficiency prejudiced his defense. Puckett, 879
So. 2d at 935 (¶ 46). A defendant shows that he has been prejudiced by alleging, with

specificity, that “but for such purported actions by ineffective counsel, the results of the trial

court decision would have been different.” Ford v. State, 708 So. 2d 73, 75 (Miss. 1998)

(citing Smith v. State, 434 So. 2d 212, 219 (Miss. 1983)).

¶26.   Daner Ford argues that his trial counsel rendered ineffective assistance of counsel

when counsel elicited testimony from Lee that Stevenson Ford already had been found guilty

for Stuckett’s murder in a separate trial. “The general rule in this state is that where two or

more persons are jointly indicted for the same offense, but are separately tried, a judgment

of conviction . . . is not competent evidence on the trial of the other.” Robinson v. State, 465
So. 2d 1065, 1068 (Miss. 1985). We have held that it is improper for the State to produce

such evidence for the jury, as it prejudices the jury against the codefendant on trial. McCray

v. State, 293 So. 2d 807, 808-09 (Miss. 1974). A review of the record reveals that, in the

case sub judice, Daner Ford’s trial counsel sought to elicit the testimony for the purpose of

impeaching Lee, a witness for the State. At Stevenson Ford’s trial, Lee had testified that he

had seen Daner Ford shoot the rifle; now at Daner Ford’s trial, Lee testified that he had seen




                                               13
Daner Ford carrying the rifle and that he had heard shots, but that he did not actually see

Daner Ford take the action of shooting the gun.

¶27.   On appeal, Daner Ford does not provide the Court with evidence from the record that

the decision by his trial counsel was not strategic, and he therefore fails to rebut our strong

and highly deferential presumption “that counsel’s conduct fell within the wide range of

reasonable professional assistance.” Hiter v. State, 660 So. 2d 961, 965 (Miss. 1995).

Further, Daner Ford has failed to show the Court that his counsel’s alleged error prejudiced

his defense. See Puckett, 879 So. 2d at 935 (¶ 46).

¶28.   Daner Ford also argues that his trial counsel erroneously withdrew an objection to

witness testimony. Both Harmon and Smith testified that Daner Ford had made threats about

potentially killing someone that night; Daner Ford’s counsel did not object to Harmon’s

testimony and objected but then withdrew his objection to Smith’s testimony. A review of

the transcript shows that the repeated hearsay statements were admissions by a party-

opponent under Mississippi Rule of Evidence 801(d)(2)(A)2 and therefore admissible.

Defense counsel’s retraction of his objection to Smith’s testimony and lack of objection to

Harmon’s testimony were in line with the Mississippi Rules of Evidence and did not

constitute ineffective assistance.

¶29.   The assignment of error is without merit.

       IV.    The trial court did not err when it sentenced Ford as a habitual
              offender without first conducting a bifurcated sentencing hearing.

       2
         “A statement is not hearsay if . . . [t]he statement is offered against a party and is .
. . the party’s own statement, either in an individual or a representative capacity[.]”
M.R.E. 801(d)(2)(A).

                                               14
¶30.   Ford argues that the trial court erred when it sentenced Ford as a habitual offender

because the trial court did not first conduct a bifurcated sentencing hearing. He alleges that

the order to amend his indictment appeared spontaneously within the record and that the

record contained no indication that his trial counsel was present, made any argument, or had

any knowledge of the order to amend. Our review of the record reveals that the State made

an in-chambers ore tenus motion before trial and that Daner Ford and his defense counsel

both were present.

¶31.   When the State made its ore tenus motion, Daner Ford and his defense counsel both

were present and both participated in the discussion. Defense counsel even admitted on the

record that he represented Daner Ford in the cases that the State had presented to the judge

as proof of Daner Ford’s previous felonies. Defense counsel had an opportunity to object

to the amendment of the indictment and did not do so. Defense counsel did not dispute the

validity of the convictions. The text of the trial transcript soundly controverts Daner Ford’s

assertion that the order to amend his indictment appeared without a motion or hearing.

¶32.   As to the issue of whether Daner Ford was entitled to a bifurcated trial, Mississippi

Code Section 99-19-81 states that a person who has been twice convicted of

       any felony or federal crime upon charges separately brought and arising out of
       separate incidents at different times and who shall have been sentenced to
       separate terms of (1) year or more in any state and/or federal penal institution
       . . . shall be sentenced to the maximum term of imprisonment for such felony,
       and such sentence shall not be reduced or suspended nor shall such person be
       eligible for parole of probation.

Miss. Code Ann. § 99-19-81 (Rev. 2015). For a habitual-offender sentence to be proper, all

the Court requires is that the defendant be indicted as a habitual offender, that the State prove

                                               15
the previous offenses by competent evidence, and that the defendant have reasonable

opportunity to challenge the State’s proof. Grayer v. State, 120 So. 3d 964, 969 (¶ 18) (Miss.

2013). The purpose of a bifurcated trial where a defendant has been indicted as a habitual

offender “is to preclude jury knowledge of prior convictions, except as otherwise

admissible.” Keyes v. State, 549 So. 2d 949, 951 (Miss. 1989). By contrast, “the law

strongly encourages, if it does not direct, the sentencing judge to become wholly familiar

with the defendant’s prior record before passing sentence.” Id.

¶33.   The Court has held that “[a] jury is to decide the question of guilt and subsequently

the circuit judge is to serve as the finder of fact in determining whether the habitual offender

part of the indictment is established by the requisite degree of proof.” Seely v. State, 451 So.
2d 213, 215 (Miss. 1984). In the case sub judice, the jury returned a guilty verdict and then

was dismissed from the courtroom. Only after their departure did the trial judge proceed to

sentence Daner Ford. The trial judge asked if the defendant had anything to say before doing

so. Further, the State reminded the trial judge about the habitual-offender amendment, and

defense counsel did not object or contest the order during the time it took for the clerk to

retrieve the amending order from the case file.

¶34.   In Carr v. State, 178 So. 3d 344, 348-49 (¶¶ 10-12) (Miss. Ct. App. 2014), the

defendant argued that the trial court had erred by not admitting his prior convictions into

evidence after the departure of the jury. The Court of Appeals first noted that the lack of

contemporaneous objection waived the issue on appeal, but went on to state that “Carr does

not take issue with the admissibility of the convictions, only that the proper procedure was



                                              16
not followed.” Id. (¶ 12). The case sub judice is analogous. In the pretrial hearing, Daner

Ford and his defense counsel stipulated to the validity of the prior convictions and do not

now contest their admissibility, or the trial judge’s consideration of them during the

sentencing phase of his trial. Instead, he argues that he was not afforded a proper bifurcated

hearing, which the trial transcript contradicts.

¶35.   The assignment of error is without merit.

                                      CONCLUSION

¶36.   The Court holds that none of the four issues Daner Ford asserts on appeal holds merit.

The trial court did not abuse its discretion when it admonished the jury to disregard witness

testimony rather than declare a mistrial. The trial court did not abuse its discretion when it

granted a flight instruction to the jury. Daner Ford’s allegations of ineffective assistance of

counsel do not pass the two-pronged test prescribed by Puckett. Finally, Daner Ford’s

assertion that the trial court did not provide defense counsel the opportunity to object to his

amended indictment as a habitual offender is factually incorrect. We affirm the convictions

and sentences.

¶37. COUNT I: CONVICTION OF MURDER AND SENTENCE OF LIFE
IMPRISONMENT, AS A HABITUAL OFFENDER; CONVICTION OF ENHANCED
BY A FIREARM AND SENTENCE OF FIVE (5) YEARS, AS A HABITUAL
OFFENDER, TO BE SERVED CONSECUTIVELY TO THE MURDER
CONVICTION, IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, AFFIRMED. COUNT II: CONVICTION OF FELON IN
POSSESSION OF A FIREARM AND SENTENCE OF TEN (10) YEARS, AS A
HABITUAL OFFENDER, IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, AFFIRMED. SENTENCE IN COUNT II
SHALL RUN CONCURRENTLY WITH THE SENTENCE OF FIREARM
ENHANCEMENT AND CONSECUTIVELY TO THE SENTENCE OF MURDER.



                                              17
APPELLANT SHALL PAY COURT COSTS IN THE AMOUNT OF $322 AND TWO
(2) PERCENT BOND FEE.

     WALLER, C.J., RANDOLPH, P.J., MAXWELL AND BEAM, JJ., CONCUR.
DICKINSON, P.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
KITCHENS, J.; LAMAR, J., JOINS IN PART. LAMAR, J., DISSENTS WITH
SEPARATE WRITTEN OPINION JOINED IN PART BY DICKINSON, P.J., AND
KITCHENS, J. KITCHENS, J., DISSENTS WITH SEPARATE WRITTEN OPINION
JOINED BY DICKINSON, P.J., AND KING, J.; LAMAR, J., JOINS IN PART.

       DICKINSON, PRESIDING JUSTICE, DISSENTING:

¶38.   Even assuming that our so-called “flight instructions” would be appropriate in some

cases, this is not one because Ford didn’t flee. As Justice Kitchens and Justice Lamar

astutely glean from the record, Ford voluntarily appeared at the police station to give a

statement, after which he was informed he was free to leave. No evidence suggests that Ford

later—or ever—was informed he was being pursued, and it seems fairly obvious to me that

one cannot accidentally or unknowingly flee.

¶39.   I also agree with Justice Kitchens that our so-called “flight instructions” pose an

unfair risk that the jury will convict an accused based on insufficient evidence. I pause here

to point out a stark omission in the majority opinion. In quoting only a portion of the “flight”

instruction at issue in this case, the majority fails to include the very language that, in my

view, suggests that flight instructions should be abolished. The troublesome portion of the

flight instruction omitted by the majority informed the jury that “‘flight’ is a circumstance

from which guilty knowledge and fear may be inferred.”3 Instructions such as this permit




       3
           Emphasis added.

                                              18
juries to find the accused guilty based on a particular piece of evidence—standing

alone—without consideration of other evidence or the elements of the crime.

¶40.   Suppose, for instance, in a prosecution for burglary, the State produced evidence that

the accused broke into a building with the intent to steal, and then fled from police; but the

State produced no evidence that the building was occupied—an essential element of the

crime. Relying solely on a flight instruction, jurors easily could conclude that—because the

accused fled—they are allowed to “infer” that the accused is guilty.

¶41.   Furthermore, for reasons no majority of this Court has ever explained, this special

inference-of-guilt instruction given for flight is not available for other kinds of evidence that,

in many cases, present a far more compelling appearance of guilty. For instance, consider

a murder case where:

       1.       the accused’s fingerprints are found on the murder weapon;
       2.       his DNA is found on the victim;
       3.       an eyewitness testifies he committed the crime;
       4.       a video shows him committing the crime;
       5.       he confessed to the murder; and
       6.       he fled the scene.

From this list of evidence, a majority of this Court approves allowing the trial judge to pick

flight—and only flight—for a special instruction that allows the jury to infer guilt. One

wonders whether this Court would affirm a conviction based on evidence of flight, and

nothing else.

¶42.   For these reasons, I join Justice Kitchens’s dissent in full, and I agree with Justice

Lamar that Ford’s conviction should be reversed.




                                               19
     KITCHENS, J., JOINS THIS OPINION. LAMAR, J., JOINS THIS OPINION
IN PART.

       LAMAR, JUSTICE, DISSENTING:

¶43.   I do not join Justice Kitchens’s call to abolish flight instructions altogether, but I agree

with him that granting the instruction here was error. Ford did not flee the crime scene

immediately after committing the alleged crime. On the contrary, he voluntarily presented

himself at the police station and gave a recorded statement just hours after the shooting. The

flight instruction here was based solely on the evidence that Ford was found in his mother’s

attic when the police arrested him some eight days later. And although this Court has

approved the grant of a flight instruction under similar circumstances, I find the instruction

here to be both an improper comment on the evidence and an unwise extension of the use of

flight instructions altogether.

¶44.   I joined Presiding Justice Carlson’s special concurrence in Sanders v. State where he

emphasized that flight instructions are appropriate only when a defendant has fled the scene

of the crime:

       The purpose of the flight instruction is to inform the jury that it might consider
       the defendant’s flight from the scene immediately after the commission of the
       crime as a circumstance from which guilty knowledge might be inferred.
       While the prosecution understandably might wish to present evidence of a
       defendant’s extended absence from the state and argue that fact to the jury
       (which the prosecutor would have every right to do, especially since the jury
       would be curious as to why it had taken more than twenty years after the
       crimes to bring a defendant to trial), the flight instruction in today’s case was
       appropriate only to the extent of allowing the jury’s consideration of the fact
       that Sanders had fled the scene of the crime immediately after the commission
       of the crimes. The difference in what the prosecutor can do, and what the trial
       judge can do via a written instruction to the jury, is the cold hard fact that
       when a trial judge instructs the jury on such matters as a defendant’s flight,


                                               20
       such action only “heightens the importance of the evidence [of flight] in the
       eyes of the jury.” Randolph, 852 So. 2d [547,] . . . 568 [Miss. 2002] (Carlson,
       J., concurring).

Sanders v. State, 63 So. 3d 497, 510 (Miss. 2011) (Carlson, P.J., specially concurring)

(emphasis added).     This case also presents that problematic extension of the flight

instruction. As such, I would reverse the judgment and remand this case for a new trial.

       DICKINSON, P.J., AND KITCHENS, J., JOIN THIS OPINION IN PART.

       KITCHENS, JUSTICE, DISSENTING:

¶45.   I respectfully dissent for two reasons. First, I find that the flight instruction was not

warranted in this case. Second, as I previously have written, I would abolish the flight

instruction altogether.

¶46.   In the present case, Instruction S-7 informed the jury:

       [T]hat “flight” is a circumstance from which guilty knowledge and fear may
       be inferred. If you believe from the evidence in this case beyond a reasonable
       doubt that the Defendant, DANER FORD, did flee or go into hiding, such
       flight or hiding is to be considered in connection with all other events in this
       case. You will determine from all the facts whether such flight or hiding was
       from a conscious sense of guilt or whether it was caused by other things and
       give it such weight as you think it is entitled to in determining the guilt of [sic]
       innocence of the Defendant, DANER FORD.

Ford objected at trial to Instruction S-7, arguing that the fact police were searching for Ford

days after the crime did not constitute an evidentiary basis to warrant a flight instruction:

“Because he doesn’t turn himself in, because he’s not readily apparent when [the police are]

looking for him, doesn’t mean he was in flight.” I agree.

¶47.   The majority correctly relates that “(1) [o]nly unexplained flight merits a flight

instruction; and (2) flight instructions are to be given only in cases where that circumstance


                                               21
has considerable probative value.” States v. State, 88 So. 3d 749, 758 (Miss. 2012) (citations

omitted). But, more fundamentally, “[o]ur law is well-settled that jury instructions are not

given unless there is an evidentiary basis in the record for such.” Fairchild v. State, 459 So.
2d 793, 800 (Miss. 1984) (citing Colburn v. State, 431 So. 2d 1111, 1114 (Miss. 1983)).

¶48.   In Pannell v. State, this Court reversed an aggravated assault conviction because

“there is absolutely no foundation in the record before us on which to base a flight

instruction.” Pannell v. State, 455 So. 2d 785, 788 (Miss. 1984). The Court observed that:

       Charles Pannell testified that following the shooting he dropped off his sister
       at her home and went directly to another sister’s home with whom he had been
       staying. Once there, he immediately phoned the sheriff’s office to report the
       incident. Pannell then made an unsuccessful attempt to contact his attorney.
       The following morning after Pannell had the opportunity to discuss the matter
       with his attorney, and after that attorney spoke with the sheriff, Pannell
       voluntarily surrendered. Pannell’s explanation for his departure from the scene
       of the shooting was wholly uncontradicted and certainly not incredulous or
       unbelievable. Charles Pannell’s flight, if it was such, was completely explained
       and under the facts of this case no flight instruction was warranted.

Id.

¶49.   In Anderson v. State, the Mississippi Court of Appeals distinguished Pannell by

finding that the State had “offered evidence tending to show that Anderson attempted to

avoid law enforcement authorities for a three-and-a-half-month period, including the day of

his arrest.” Anderson v. State, 1 So. 3d 905, 915-16 (Miss. Ct. App. 2008), cert. denied, 999
So. 2d 1280 (Miss. 2009)). After the crime itself, police “were unable to determine

Anderson’s whereabouts even though they checked his residence, as well as neighborhoods

and other locations where he was known to be seen.” Id. at 916. A confidential informant

reported “that Anderson had ‘skipped town’ and gone to Tennessee.” Id. Three months later,


                                              22
another confidential informant notified police that Anderson had returned to Greenwood and,

ultimately, Anderson was located hiding underneath a house. Id. The court found a flight

instruction to have been warranted because, unlike in Pannell, Anderson’s “flight was never

fully explained.” Id.

¶50.   The majority finds that Ford “has failed to provide a ‘reason independent of the crime’

to explain why he hid in the attic of his mother’s house, rendering his flight ‘unexplained.’”

(Maj. Op. ¶ 22) (citing Harrell v. State, 134 So. 3d 266, 276 (Miss. 2014) (“Harrell’s flight

from Jackson to dispose of the body in Holmes County was unexplained by anything other

than guilt or guilty knowledge.”)). But the State is not entitled to a flight instruction unless

an evidentiary foundation exists in the record to support its giving. And not a shred of

evidence exists in this record to suggest that Ford fled from the crime scene.

¶51.   As the majority recognizes, during the day of September 7, 2008,4 Ford appeared at

the police station and gave a recorded statement, after which he was free to leave. Warrants

for the arrest of Ford and his fellow suspects were issued on September 8, 2008. A twenty-

four-hour surveillance was set up outside Ford’s mother’s house, and a trap-and-trace device,

which tracks signals from cellular telephones, was activated on September 11, 2008. Ford’s

lawyer was unable to get in touch with him. On September 15, 2008, a signal from Ford’s

cellular telephone was received and, after receiving permission to search Ford’s mother’s

house, law enforcement located and apprehended Ford in the attic.




       4
           The alleged crime took place in the early morning hours of September 7, 2008.

                                              23
¶52.   As in Pannell, in which Pannell reported the incident to police, Ford reported, of his

own volition, to the police station and gave a recorded statement. After giving the statement,

Ford left the police station a free man. No evidence exists that the police informed him at that

time that he was a suspect and ought to remain at hand to be arrested in the event of his being

charged. This case is unlike Anderson, in which Anderson fled the scene of the crime and

disappeared for three-and-a-half months prior to his apprehension and, according to a

confidential informant, “skipped town.” Ford left the crime scene and went to the police

station. The State recognizes that “the authorities were only able to find Ford after he turned

on his cellular telephone and they traced the phone to his mother’s house.” But merely

because Ford’s phone was turned off and the police, consequently, were unable to locate him

is not evidence that he fled the scene of the crime, much less that he fled arrest, because there

is no evidence that he was aware a warrant had been issued for his arrest. Ostensibly, Ford

went to the home of his mother after leaving the police station on September 7, 2008, and

remained there until the point of his apprehension by police.

¶53.   Even more troubling is the majority’s finding that this is a case in which the

circumstance of Ford’s purported flight has considerable probative value. The majority

supports that finding by saying, first, that “by the time that the police searched Daner Ford’s

mother’s house, Daner Ford’s family members and friends had been arrested and charged

with Stuckett’s murder.” (Maj. Op. ¶ 22). Second, according to the majority, Ford’s “own

videotaped statement placed him with the persons that had been arrested for Stuckett’s




                                               24
murder.” (Maj. Op. ¶ 22). Consequently, the majority concludes that Ford’s flight was a

“‘circumstance of considerable probative value.’” (Maj. Op. ¶ 22).

¶54.   This Court considered whether a flight instruction was warranted in a case in which

“the ‘hiding’ at the time of arrest occurred more than three weeks after the armed robbery.”

Ervin v. State, 136 So. 3d 1053, 1060 (Miss. 2014) (emphasis in original). The Court found

that “no evidence exists that Charles [Ervin] knew for what charges law enforcement officers

came to arrest him; and Charles ‘fled’ or ‘hid’ in his own attic, which had no exit, for a few

moments while his girlfriend informed law-enforcement officials of his whereabouts.” Id.

The Court continued:

       We question whether evidence of flight in this case, where the defendant hid
       in his own attic (with no exit) from law-enforcement agents during an arrest
       for a crime that occurred three weeks prior, while the “escapee” had no
       knowledge of the crime for which he was being arrested, is remotely probative
       of guilt, much less considerably probative of guilt. Courts should examine the
       facts of each specific case when considering a flight instruction; however, the
       longer the time period between the crime and the flight, the more arduously a
       court should scrutinize its probative value. See United States v. Myers, 550
F.2d 1036, 1051 (5th Cir.1977) (“The more remote in time the alleged flight
       is from the commission or accusation of an offense, the greater the likelihood
       that it resulted from something other than feelings of guilt concerning that
       offense.”).

Id.

¶55.   The Court ultimately reversed Ervin on a separate issue, but noted that it “need not

decide the issue of whether the flight instruction was error; however, because the issue may

arise on remand, we note the questionable wisdom of granting it.” Id. at 1059-60. The Court

then cited some language from separate opinions in prior cases expressing judicial

reservations regarding the granting of flight instructions:

                                             25
       “[T]he use of the flight instruction in this state can be described in one
       word—‘dangerous.’” Randolph v. State, 852 So. 2d 547, 567 (Miss. 2002)
       (Carlson, J., specially concurring, joined by Smith, P.J., Waller, and Cobb, JJ.).
       “[A] trial court, by giving a flight instruction, simply puts itself in a position
       of possibly placing a reversible error in an otherwise clean record. If a trial
       court persists in giving a flight instruction, . . . it [should] do so with great
       caution.” Id. “[W]ith the prosecutors having been duly warned on multiple
       occasions about the danger of submitting flight instructions, there can be no
       legitimate hue and cry from the State in the future if this Court . . . reverses a
       criminal conviction based on the trial court’s improper grant of a flight
       instruction, which had been improvidently submitted by the prosecutor.” States
       v. State, 88 So. 3d 749, 759 (Miss. 2012) (Carlson, P.J., Specially
       Concurring[, joined by Waller, C.J., Dickinson, P.J., Lamar and Chandler,
       JJ.]).

Id. at 1060.

¶56.   The present case resembles Ervin because of the absence of evidence that Ford was

aware that he was being sought by the authorities, or that he knew for what charges law

enforcement officers had come to arrest him, at the time he was located by the police in his

mother’s attic. The fact that family members and friends of Ford had been arrested at the time

of his apprehension, and the fact that Ford’s videotaped statement (which, let us not forget,

he volunteered the day the crime took place at the police station) connects him to those

persons is not, as the majority claims, “a circumstance of considerable probative value.” This

Court has noted the definition of “probative” as “tending or serving to prove.” Anderson v.

State, 185 So. 3d 966, 970 (Miss. 2015) (quoting Bryan A. Garner, A Dictionary of Modern

Legal Usage 694 (2d ed. 2001)).

¶57.   The circumstance—that, following Ford’s leaving the police station, the police were

unable to locate him and, ultimately, after Ford activated his cellular telephone, they

apprehended him in his mother’s attic—cannot be described as one of “considerable

                                              26
probative value” that would warrant a flight instruction. It certainly is not, as the jury was

informed, “a circumstance from which guilty knowledge and fear may be inferred.” As in

Ervin, I question whether the circumstance here “is remotely probative of guilt, much less

considerably probative of guilt.” Ervin, 136 So. 3d at 1060. Ford’s appearance at the police

station on the day of the crime constitutes a material intervening factor that belies any basis

for the giving of a flight instruction in this case.

¶58.   “It is impossible for this Court to know whether the jury was unduly influenced or

confused by the erroneous flight instruction. To conclude that the defendant was not

prejudiced as a result of the improper instruction is purely speculative.” States, 88 So. 3d at

760 (Kitchens, J., dissenting). Because the flight instruction in this case was given absent a

sufficient evidentiary foundation, I would reverse and remand this case to the Circuit Court

of Washington County for a new trial.

¶59.   I reiterate that instructing a jury that it may infer guilt from what is, at best,

circumstantial evidence of flight, in effect relieves the State of its burden of proving every

material element of the crime charged beyond a reasonable doubt. I would abolish the flight

instruction and hold that its use in future cases is per se reversible error. See Drummer v.

State, 167 So. 3d 1180 (Miss. 2015) (Kitchens, J., dissenting from part II).

     DICKINSON, P.J., AND KING, J., JOIN THIS OPINION. LAMAR, J., JOINS
THIS OPINION IN PART.




                                               27